Title: To James Madison from Isaac Hite, 22 February 1809
From: Hite, Isaac
To: Madison, James



Dr. Sir
Belle-grove Feby. 22d. 1809

This will be handed to you by Mr. Mordecai Booth whose object in his present visit to Washington city is to obtain some appointment under the government from the proceeds of which to support his family which consists of a wife & eight chldren.  Waller his eldest child fortunately is provided for in the navy.  Mr. Booth married a widow Travis who was daughter to Ben Waller Esqr. decd.
They set out in life in very independent circumstances & altho’ Mr. Booth was always a very sober man & far from gambling or other dissipated courses yet by bad bargains, bad management & living in too expensive a style he has reduc’d his family to absolute beggary for indeed they have been chiefly supported by the bounty of his friends for sometime past.
He was bred up in Saml. Beall’s counting house at Wmsburg. & from that circumstance I suppose he is acquainted with accts.
To be made acquainted with these facts will I am sure be a sufficient inducement with you to lend him your aid in obtaining some appointment to relieve him & a worthy family from a most distressful situation.
Offer my kindest respects to Mrs. Madison in which you will include Mrs. H & Nelly’s, & accept yourself the best wishes of yr. friend

Isaac Hite

